DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 12/21/2020.
Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive.
With regard to applicant’s arguments on page 15,
As to Claim 3,
The Examiner notes that the previous 112 rejection of this claim is being repeated because while applicant does recite an absolute value in the newly added claim feature, this feature is found as an alternative limitation.  When such a feature is not in the claim because the other alternative limitation is selected, an absolute value has not been previously recited. 
With regard to applicant’s arguments on pages 16 and 17 directed towards Taranov et al. (Taranov) (US 4,037,150),
The Examiner respectfully disagrees that Taranov does not disclose the newly recited claim limitations.  While the previously relied upon embodiment does not disclose the newly recited features, Taranov in a second embodiment discloses wherein the controller (25),(26) is adapted to detect the value of the excitation signal being substantially equal to a zero reference value (Column 11, Lines 1-6), (Column 12, Lines 1-5), and the controller further includes one of or more of a comparator, an analog converter, or a digital converter to detect when the excitation signal is in the predetermined signal range ((Column 11, Lines 1-6), (Column 12, Lines 1-5), 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Taranov in the first embodiment to include wherein the controller is adapted to detect the value of the excitation signal being substantially equal to a zero reference value, and the controller further includes one of or more of a comparator, an analog converter, or a digital converter to detect when the excitation signal is in the predetermined signal range as taught by Taranov in the second embodiment in order to advantageously add circuitry to allow for the true magnitude of the Hall voltage to be detected (Column 12, Lines 5-6).
With regard to the arguments on page 18 directed towards Steiner et al. (Steiner) (US 6,064,202),

As to any remaining arguments, please see the above response and the rejection found below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 18,
The phrase “said controller is further configured to predict a time at which the excitation signal value is in the predetermined signal range” on lines 1-3 lacks proper written description.  The Examiner acknowledges that paragraph [0025] discloses that the controller may be adapted to predict a time at which the excitation signal value is in the predetermined signal range.  However, applicant does not provide any further explanation as to how the controller is capable 
Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for said controller is further configured to predict a time at which the excitation signal value is in the predetermined signal range. Specifically, the Examiner does not find any explanation as to how applicant is implementing the above prediction of time as claimed. This is a scope of enablement rejection because the specification does not enable one of ordinary skill to use the invention commensurate with the scope of the claims without undue experimentation.

(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability or unpredictability in the art; 
(F) The amount of direction or guidance presented by invent	tor; 
(G) The existence or absence of working examples; and 
(H) The quantity of experimentation necessary. 
See In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988);
MPEP §2164.01(a)

As to factor (A), the Examiner notes that the claim 18 is unbounded.  Applicant has not provided any explanation as to how applicant is implementing prediction of time at which the excitation signal value is in the predetermined signal range and as such claim 18 would cover any and every way possible to accomplish the above claimed prediction of time.
As to factor (G), the Examiner notes that applicant has not provided sufficient working examples via the specification commensurate with the scope of the claims.  Applicant does not provide any example of how said controller is further configured to predict a time at which the excitation signal value is in the predetermined signal range. The specification is silent as to how the controller performs or is capable of performing a prediction.  Therefore, the specification fails to disclose any suitable and sufficient working examples to perform the above claimed prediction of time.
As to factor (H), the Examiner notes that the quantity of experimentation need is high.  Applicant provides no examples or explanation as to how applicant is implementing said controller is further configured to predict a time at which the excitation signal value is in the 
In view of the forgoing, the Examiner finds that the unbounded modes of operation are directed to an invention for which no working examples have been provided commensurate with the scope of the claims.  Based on the Wands factors (A), (G), and (H), the Examiner concludes that applicant's specification does not enable those skilled in the art to make and use the full scope of the claimed invention without undue experimentation.  The Examiner notes that the claimed controller being configured to predict a time at which the excitation signal value is in the predetermined signal range encompass any and all structures and/or acts for achieving their results and operation, including those which were not what the applicant had invented and those 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1,
The phrase “the controller further includes one or more of a comparator, an analog converter, or a digital converter to detect when the excitation signal is in the predetermined signal range” on the last three lines is indefinite. Applicant is reciting alternatively usable members for what the controller includes. MPEP 2117 explains “Although the term "Markush claim" is used throughout the MPEP, any claim that recites alternatively usable members, regardless of format, should be treated as a Markush claim.”  MPEP 2173.05(h) explains “A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the 
As to Claim 3,
The phrase “the circuit is adapted to calculate a difference between the complementary voltages and an absolute value of the difference” on lines 3-4 is indefinite.  As best understood, the controller is the element of the circuit that performs the above claim feature, but the above claim feature is being distinctly recited from the already claimed controller.  This is indefinite because applicant is therefore distinctly reciting a function of the controller from the actual controller, but no other element of the claim is capable of performing the claimed function.  As such, the difference and relationship between the above claimed function and the controller is unclear.  
The phrase “said excitation signal generator is adapted for generating said electrical excitation signal in the form of two complementary voltages and wherein the circuit is adapted to calculate a difference between the complementary voltages and an absolute value of the difference or said controller is adapted for detecting each zero-crossing of a differential voltage signal calculated as the absolute value of the difference between said two complementary voltages, the absolute value of the difference between said two complementary voltages at which zero-crossing the absolute value of the difference between said two complementary voltages is zero or, alternatively, less than a predetermined tolerance threshold” on lines 1-7 is indefinite.
 Applicant is now reciting an absolute value in the one alternative, but is referencing the same absolute value in another alternative (note the above “or” term).  Because the claim phrase 
As to Claim 7,
The phrase “a value of an electrical current supplied to said first pair of connection terminals ” on lines 2-4 is indefinite. Applicant now recites “an electrical current as said excitation signal” on lines 2-3, but applicant distinctly recites another electrical current as “an electrical current” in the above phrase.  As such, the difference and relationship between the two electrical currents recited in claim 7 is unclear.
As to Claim 15,
The phrase “the controller further includes one or more of a comparator, an analog converter, or a digital converter to detect when the excitation signal is in the predetermined signal range” on the last three lines is indefinite. Applicant is reciting alternatively usable members for what the controller includes. MPEP 2117 explains “Although the term "Markush claim" is used throughout the MPEP, any claim that recites alternatively usable members, regardless of format, should be treated as a Markush claim.”  MPEP 2173.05(h) explains “A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as 
As to Claims 2-14, 16, 17, and 18,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim  1, 2, 5, 6, 7, 9, 12, 13, 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Taranov et al. (Taranov) (US 4,037,150). 
As to Claim 1,
Taranov in a first embodiment discloses a circuit for biasing a bridge sensor structure and for reading out a sensor signal from said bridge sensor structure, the circuit comprising: at least two pairs of connection terminals including a first pair of connection terminals and a second pair of connection terminals, each pair of the at least two pairs of connection terminals being adapted for connecting to complementary terminals of said bridge sensor structure (Figure 2 /note the wire terminals that connect to the terminals 2-5 of the Hall); an excitation signal generator (6) for generating an electrical excitation signal for biasing and/or exciting the bridge sensor structure (Figure 2), wherein said excitation signal is provided as a non-constant periodic continuous function of time (Column 6, Lines 42-56), (Column 10, Lines 22-36); wherein the function is defined in a range including a zero reference value of the excitation signal (Because an AC sinusoidal signal is being used to drive the Hall (Figure 6b, top waveform), it must include a zero 

Taranov in a second embodiment discloses wherein the controller (25),(26) is adapted to detect the value of the excitation signal being substantially equal to a zero reference value (Column 11, Lines 1-6), (Column 12, Lines 1-5), and the controller further includes one of or more of a comparator, an analog converter, or a digital converter to detect when the excitation signal is in the predetermined signal range ((Column 11, Lines 1-6), (Column 12, Lines 1-5), (Figure 3) / note that 1) the phase detectors, which are also known as phase comparators, are taking a respective difference between U1 and the AC signal from (24) and a difference between U2 and the AC signal from (23).  Because both U1 and U2 signals are AC signals (see Figure 6B), any difference between these signals and a respective AC signal from (23),(24) must include a detection of the excitation signal being equal to a zero reference because the excitation signal must be zero as it transitions from peak to peak, 2) Also note lines 40-46 of Column 5 and the condition when UP and Eh have a zero phase shift which reasonably also includes a detection of the excitation signal being equal to a zero reference because the two voltages being compared must be the same values, and because both are AC voltages that pass through zero, this also reasonably includes a detection of when the excitation signal voltage is zero).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Taranov in the first embodiment to include wherein the controller is adapted to detect the value of the excitation signal being substantially equal to a zero reference value, and the controller further includes one of or more of a comparator, an analog converter, or 
 (Note: 1) Because an AC sinusoidal signal is being used to drive the Hall (Figure 6b, top waveform), it must include a zero reference value as it transitions from peak to peak, and the predetermined range can be a range selected to include that zero reference value.  2)  Applicant is reciting “a controller that controls controlling” and is therefore reciting a feature that the controller must be capable of performing but does not have to actually perform.  Taranov discloses a similar sensing arrangement as applicant, including the use of biasing with an AC signal and a controller that controls the switching at the terminals of the Hall /bridge sensor.   The controller of Taranov is therefore capable of performing the above claim feature because it reasonably can switch in the claimed range, and when the a zero reference value occurs.  That stated, applicant is not claiming that the switching actually occurs at a zero reference value but rather that it occurs in a range that includes a value that is substantially equal to a zero reference value.  Regardless of when the switching occurs from one set of Hall terminals to another such as shown in Figure 1, a range can be defined that includes a zero value for the excitation signal.  The range could for example be the entire alternating current on lines 22-30 of column 10, which at a minimum must include a zero value when it starts. As such, the prior art discloses the claim feature).
As to Claim 2,
Taranov discloses said excitation signal generator is adapted for generating a sinusoidal electrical current waveform and/or a sinusoidal voltage waveform as the electrical excitation signal (Figure 6b, top waveform).

Taranov discloses wherein said at least two pairs of connection terminals consists of the first pair and the second pair of connection terminals for connecting respectively to a first node pair and a second node pair of the bridge sensor structure (Figure 2), said switch unit and said controller being adapted for exchanging connections of the first pair and second pair of connection terminals to the excitation signal generator and the detection circuit such that said excitation signal is alternatingly applied to one of the first node pair and second node pair while obtaining said sensor signal via another of the first node pair and the second node pair (Figure 2).
As to Claim 6,
Taranov discloses wherein said detection circuit is adapted for obtaining said sensor signal in the form of a Hall plate readout signal from said bridge sensor structure being a resistive bridge structure in the form of a Hall element (Figure 2), (Figures 2 and 6b / note that the phrase “substantially equal to zero” is being interpreted to be whenever the switching occurs, especially in view how the U1 wave ends and U2 begins around a zero voltage as seen in the Usigma middle graph of Figure 6b).
As to Claim 7,
Taranov discloses wherein when the excitation signal generator generates an electrical current as the excitation signal in said predetermined signal range a value of an electrical current supplied to said first pair of connection terminals is substantially equal to a zero current (Figures 2 and 6b / note that the phrase “substantially equal to zero” is being interpreted to be whenever the switching occurs, especially in view how the U1 wave ends and U2 begins around a zero voltage, as seen in the Usigma middle graph, and this zero voltage is near a zero value in the top graph of Figure 6b).

Taranov discloses wherein said detection circuit comprises a continuous-time integrator or averager for integrating or averaging said sensor signal (Figure 6b), (Column 10, Lines 22-36 / note mean value indicator 7), wherein the sensor signal is an electrical quantity acquired via the first pair or second pair of connection terminals connected to the pair of sensing nodes, and  wherein said continuous time integrator or averager is adapted for integrating or averaging the electrical quantity(Figures 2, 6), (Column 10, Lines 22-36 / note mean value indicator 7).
As to Claim 12,
Taranov discloses said controller is adapted for controlling the detection circuit to obtain the sensor signal from the bridge sensor structure only in a predetermined time interval during each spinning phase wherein the spinning phase refers to the time in between two consecutive switchings of the switch unit and for ignoring or zeroing the sensor signal during the spinning phase, when outside the time predetermined interval Figure 6b), (Column 10, Lines 22-36 / note 1) that the controller is capable of ignoring a sensor signal, 2) further that a time interval can be defined to be the entire spinning phase, and thus this condition is ignoring or zeroing is never invoked, 3) that the time interval can begin when the signal is at zero (see the middle graph in Figure 6b where the leftmost portion of the signal in U2 crosses zero).
As to Claim 13,
Taranov discloses the predetermined time interval excludes a time frame immediately after the two consecutive switchings (Figure 6b / note that a small time frame before sensor signal becomes zero (see middle graph, leftmost part of the signal for U2) can be the above time frame that is not included in the time interval).
As to Claim 14,

As to Claim 15,
Taranov in a first embodiment discloses a method for biasing of a bridge sensor structure (1) and reading out a sensing signal from said bridge sensor structure, in which the bridge sensor structure comprises at least two pairs of nodes (Figure 2), the method comprising: generating an electrical excitation signal, in which the excitation signal is generated as a non-constant periodic continuous function of time, wherein the function is defined in a range including a zero reference value of the excitation signal (Column 6, Lines 42-56), (Column 10, Lines 22-36 / note the range can be defined as one what includes the beginning of the generation of the excitation signal which starts at zero or can be defined to include any zero crossing point of the alternating excitation signal);  biasing a first pair of nodes of the bridge sensor structure by applying the electrical excitation signal, while obtaining the sensor signal from a second pair of nodes of the bridge sensor structure (Column 6, Lines 42-56), (Column 10, Lines 22-36); switching the electrical excitation signal from being applied to the first pair of nodes to being applied to another pair of nodes of the bridge sensor structure and switching a sensor signal from being obtained from a second pair of nodes to being obtained from another pair of nodes (Figure 2), (Column 6, Lines 42-56), (Column 10, Lines 22-36);  wherein said switching is performed at an instant in time when the excitation signal is generated in a predetermined signal range, in which range the excitation signal is substantially equal to a zero reference value (Figure 2), (Column 6, Lines 42-56), (Column 10, Lines 22-36),(Column 8, Lines 10-54), wherein the switching is controlled by the controller (Column 8, Lines 10-54).

Taranov in a second embodiment discloses wherein the controller (25),(26) detects the value of the excitation signal being substantially equal to a zero reference value (Column 11, Lines 1-6), (Column 12, Lines 1-5), and the controller further includes one of or more of a comparator, an analog converter, or a digital converter to detect when the excitation signal is in the predetermined signal range ((Column 11, Lines 1-6), (Column 12, Lines 1-5), (Figure 3) / note that 1) the phase detectors, which are also known as phase comparators, are taking a respective difference between U1 and the AC signal from (24) and a difference between U2 and the AC signal from (23).  Because both U1 and U2 signals are AC signals (see Figure 6B), any difference between these signals and a respective AC signal from (23),(24) must include a detection of the excitation signal being equal to a zero reference because the excitation signal must be zero as it transitions from peak to peak, 2) Also note lines 40-46 of Column 5 and the condition when UP and Eh have a zero phase shift which reasonably also includes a detection of the excitation signal being equal to a zero reference because the two voltages being compared must be the same values, and because both are AC voltages that pass through zero, this also reasonably includes a detection of when the excitation signal voltage is zero).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Taranov in the first embodiment to include wherein the controller detects the value of the excitation signal being substantially equal to a zero reference value, and the controller further includes one of or more of a comparator, an analog converter, or a digital 
(Note: 1) Because an AC sinusoidal signal is being used to drive the Hall (Figure 6b, top waveform), it must include a zero reference value as it transitions from peak to peak, and the predetermined range can be a range selected to include that zero reference value.  2) The term “when” does not require that the condition be invoked, and a predetermined range can be selected where a zero reference value is not present such that the condition is never invoked, and thus the prior art must have a controller but need not include the conditional limitation).
As to Claim 16,
Taranov discloses the sensor signal is a momentary differential voltage signal over the pair of sensing nodes, and wherein said continuous time integrator or average is adapted for providing an output signal representative of a continuous-time integral or average of the  momentary differential voltage signal over the pair of connection terminals connected to the detection circuit (Figures 2, 6), (Column 10, Lines 22-36 / note mean value indicator 7).
Claims 3, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Taranov et al. (Taranov) (US 4,037,150) in view of Steiner et al. (Steiner) (US 6,064,202).
As to Claim 3,

Taranov does not disclose said excitation signal generator is adapted for generating said electrical excitation signal in the form of two complementary voltages, and wherein the circuit is adapted to calculate a difference between the complementary voltages and an absolute value of the difference or said controller is adapted for detecting each zero-crossing of a differential voltage signal calculated as the absolute value of the difference between said two complementary voltages, the absolute value of the difference between said two complementary voltages at which zero-crossing the absolute value of the difference between said two complementary voltages is zero or, alternatively, less than a predetermined tolerance threshold
Steiner discloses said excitation signal generator is adapted for generating said electrical excitation signal in the form of two complementary voltages and wherein the circuit is adapted to calculate a difference between the complementary voltages and an absolute value of the difference or said controller is adapted for detecting each zero-crossing of a differential voltage signal (note difference amplifier in Figure 11) calculated as the absolute value of the difference between said two complementary voltages, at which zero-crossing the absolute value of the difference between said two complementary voltages is zero or, alternatively, less than a predetermined tolerance threshold (Column 3, Lines 28-35 / note the offset voltage calculation and that when both Vac is positive and Vbd is negative, the absolute value of the difference is the same as shown in equation (11) ), (Column 4, Lines 12-36 / note because sine and cosine are 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Taranov to include said excitation signal generator is adapted for generating said electrical excitation signal in the form of two complementary voltages and wherein the circuit is adapted to calculate a difference between the complementary voltages and an absolute value of the difference or said controller is adapted for detecting each zero-crossing of a differential voltage signal calculated as the absolute value of the difference between said two complementary voltages, at which zero-crossing the absolute value of the difference between said two complementary voltages is zero or, alternatively, less than a predetermined tolerance threshold given the above disclosure and teaching of Steiner in order to advantageously utilize a configuration that permits the design of a small Hall plate and reduces the offset significantly (Column 4, Lines 12-16).
As to Claim 4,
Taranov in view of Steiner discloses said switch unit (8) and said controller (7,)(22) are adapted for applying said two complementary voltages to the first pair of the at least two pairs of connection terminals, where said switch unit and said controller are adapted for switching the excitation signal from being supplied to the first pair of said at least two pairs of connection terminal to the second pair of said at least two pairs of connection terminals at a predetermined zero-crossing of said detected zero-crossings, thus iterating over a plurality of spinning phases delimited in time by said detected zero-crossings or a subset of said detected zero-crossings (Figure 2 / note that in the combination, the excitation signal will be iteratively switched between the terminals and that the system is capable of changing the terminals at the zero-crossings).

Taranov does not disclose wherein said detection circuit comprises a low noise amplifier for amplifying said sensor signal.
Steiner discloses wherein said detection circuit comprises a low noise amplifier for amplifying said sensor signal (Figure 11 / note amplifier on the right which is being interpreted to have low noise).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Taranov to include wherein said detection circuit comprises a low noise amplifier for amplifying said sensor signal as taught by Steiner in order to advantageously increase the signal to noise ratio of the sensor signal and thus reduce the effect any noise has on the sensor signal and ensure that the sensor signal is detectable by the device.
Claims 10, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Taranov et al. (Taranov) (US 4,037,150) in view of Raman et al. (Raman) (US 2014/0103921).
As to Claim 10,
Taranov does not disclose said circuit comprises an excitation integrator and/or excitation averager for determining an average current and/or a total charge flowing through the pair of connection terminals connected to the excitation signal generator during a predetermined time interval, said excitation integrator and/or excitation averager comprising a capacitor receiving during said predetermined time interval a current representative for a biasing current corresponding to said excitation signal.
Raman discloses said circuit comprises an excitation integrator and/or excitation averager for determining an average current and/or a total charge flowing through the pair of connection terminals connected to the excitation signal generator during a predetermined time interval 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Taranov to include said circuit comprises an excitation integrator and/or excitation averager for determining an average current and/or a total charge flowing through the pair of connection terminals connected to the excitation signal generator during a predetermined time interval, said excitation integrator and/or excitation averager comprising a capacitor receiving during said predetermined time interval a current representative for a biasing current corresponding to said excitation signal as taught by Raman in order to advantageously reduce error in the signal to zero (Paragraph [0156]).
As to Claim 11,
Taranov in view of Raman discloses said controller is adapted for determining a sensor readout value based on said integrated or averaged readout signal and on a value indicative of a change of the amount of charge stored in the capacitor during said time interval (Figure 2 / note in the combination any determined sensor readout must be based on the integrated or averages readout signal); wherein said detection circuit comprises a continuous-time integrator or averager for integrating or averaging said sensor signal (Figure 6b), (Column 10, Lines 22-36 / note mean value indicator 7),
As to Claim 17,
.
Claim  18 is rejected under 35 U.S.C. 103 as being unpatentable over Taranov et al. (Taranov) (US 4,037,150) in view of Ausserlechner (US 2016/0047863).
As to Claim 18,
Taranov does not disclose the controller is further configured to predict a time at which the excitation signal value is in the predetermined signal range.
Ausserlechner discloses the controller is further configured to predict a time at which the excitation signal value is in the predetermined signal range (Paragraph [0036] / note the system infers, which is reasonably a prediction, that the signals are less reliable or are stable based on a supply voltage (excitation signal value), and thus the controller reasonably predicts when, and thus a time, at which the excitation signal value is with the stable condition range which is the predetermined signal range).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Taranov to include the controller is further configured to predict a time at which the excitation signal value is in the predetermined signal range as taught by Ausserlechner in order to advantageously only use those signals from the sensor that the system deems reliable and thus minimize errors in the overall output of the sensing device (see paragraph [0036] regarding the use of reliable sensing values).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858